Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 17, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154599                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154599
                                                                   COA: 322198
                                                                   Wayne CC: 13-009985-FC
  RICKY ALONZO LEWIS, a/k/a RICKY WEBB,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 25, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 17, 2017
           s0510
                                                                              Clerk